Citation Nr: 1241094	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-36 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking service connection for a right knee disability.  The Veteran contends he injured his right knee while pouring a concrete helicopter landing pad in Vietnam.  The Veteran asserts he has had knee pain and problems since 1968.  

A review of the Veteran's service treatment records shows that on a June 1966 pre-induction Report of Medical History the Veteran indicated he had a trick or locked knee.  A notation on this same Report of Medical History indicates the notations of "3 weeks" and "slips out."  A 1966 Report of Medical Examination indicates that the Veteran's right knee was examined and that there were no objective findings found at that time.  The Report of Medical Examination includes a notation that the Veteran's knee was better and not considered disabling.  The Veteran was deemed fit and qualified for military service.

There is no other record of complaint, diagnosis, or treatment for a right knee disability or injury while in service.  A 1968 Report of Medical Examination at the time the Veteran was assigned to inactive duty was normal as it pertained to the Veteran's right knee. 

In March 2009, the Veteran was treated at the VA medical center (VAMC) in Indianapolis, Indiana for right knee pain.  The treatment record from this date indicates that the Veteran had a long history of right knee, intermittent pain, with occasional "popping out" when he turned a certain way.  In April 2009, the Veteran was again treated for right knee pain.  The treatment record from this date indicates that that Veteran's right knee became painful in the colder, wet weather, and occasionally had swelling.  The Veteran again reported that his knee "popp[ed] out" when turning a certain way.  An x-ray report from April 2009 showed moderate tricompartmental degenerative disease of the right knee. 

As part of the duty to assist the Veteran in developing a claim for service-connection, VA must provide an examination for a medical nexus opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which he qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  In this case, the Veteran has a current diagnosis of degenerative joint disease of the right knee.  His statements are competent evidence of experiencing knee pain in service and since separation.  However, there is insufficient competent medical evidence on file for VA to make a decision on the claim.  Therefore, the Board must obtain a medical opinion before adjudicating this claim.  Id. 

Finally, the Board notes that VA has an obligation to assist claimants in obtaining evidence, to include relevant records from VA medical care providers.  
38 C.F.R. § 3.159.  As such, the RO should take this opportunity to obtain any recent VA records relevant to the Veteran's claim that have not yet been associated with the claims file. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include any private or VA treatment for his right knee since 1968.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain all relevant VA medical records which have not previously been obtained.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine whether the Veteran's right knee disability is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  After a review of all the evidence of record, including the Veteran's service treatment records and post-service treatment records, the clinical examination of the Veteran, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's right knee disability is related to the Veteran's military service.  

A complete rationale for any opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012). In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  After the above development has been completed, the RO must review the claims file to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found must be rectified with the appropriate development. 

5.  Thereafter, the RO must conduct any additional development deemed necessary based on any newly received evidence and then readjudicate the Veteran's claim of entitlement to service connection for a right knee disability.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the opportunity to review the claims file and submit written arguments on the Veteran's behalf, before the record is returned to the Board for further appellate review, if appropriate. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

